

116 SJ 10 IS: Relating to a national emergency declared by the President on February 15, 2019.
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 10IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Udall (for himself, Ms. Collins, Mrs. Shaheen, and Ms. Murkowski) introduced the following joint resolution; which was read twice and referred to the Committee on Armed ServicesJOINT RESOLUTIONRelating to a national emergency declared by the President on February 15, 2019.
	
 That, pursuant to section 202 of the National Emergencies Act (50 U.S.C. 1622), the national emergency declared by the finding of the President on February 15, 2019, in Proclamation 9844 (84 Fed. Reg. 4949) is hereby terminated.